Name: Council Regulation (EEC) No 1871/80 of 15 July 1980 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: prices;  transport policy;  agricultural policy;  plant product
 Date Published: nan

 No L 184/4 Official Journal of the European Communities 17. 7 . 80 COUNCIL REGULATION (EEC) No 1871/80 of 15 July 1980 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( 1 ), Having regard to the opinion of the Economic and Social Committee (2), Whereas the trend of production and prices for rice in the Community and also the implementation of agree ­ ments resulting from multilateral trade negotiations are leading to an alignment of prices for round grain rice and long grain rice ; whereas, under such a single system of prices, certain provisions of Council Regula ­ tion (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (}), as last amended by Regulation (EEC) No 11 3/80 (4), should be adapted ; Whereas Article 9 of Council Regulation (EEC) No 1418/76 specified that, for certain uses, the production refund would be granted for the 1979/80 marketing year only ; whereas this provision should be adapted to take into account the continuation of the produc ­ tion refund, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1418 /76 is hereby amended as follows : 1 . Article 3 (2) is replaced by the following : '2 . Each of these prices shall be fixed for a standard quality.' 2 . Article 5 (2) is replaced by the following : '2 . The intervention agencies shall buy in at the intervention price prevailing for the intervention centre at which the paddy rice is offered, under the conditions laid down pursuant to paragraphs 4 and 5 . If the quality of the paddy rice offered differs from the standard quality for which the intervention price has been fixed, the intervention price shall be adjusted by applying price increases or reductions representing the differences in quality not attribu ­ table to the variety classification of the product.' 3 . The second indent of Article 5 (5) is deleted . 4 . Article 9 ( 1 ) is replaced by the following : ' 1 . A production refund may be granted for broken rice used in the Community : (a) in the manufacture of starch ; (b) by the brewing industry in the production of beer.' 5 . Article 1 4 is replaced by the following : 'Article 14 1 . There shall be fixed for the Community each year before 1 May for the following marketing year :  a threshold price for husked rice,  a threshold price for round-grain wholly milled rice,  a threshold price for long-grain wholly milled rice. 2. The threshold price for husked rice shall be fixed in such a way that, on the Duisburg market, the selling price of the imported product stands, after allowance for differences in quality, at the level of the target price. This threshold price shall be subject to monthly increases fixed for the target price in accordance with Article 7 . It shall be calculated for Rotterdam for the same standard quality as is the target price , with the target price being reduced :  by an element representing the cost of trans ­ port between Rotterdam and Duisburg, arrived at in accordance with the criteria laid down in the third and fourth subparagraphs of Article 4 (3), and  by an element representing the trading margin and the transhipment costs at Rotterdam . 3 . The threshold prices for wholly milled rice shall be calculated by adjusting the threshold price for husked rice according to the conversion rates, manufacturing costs and the value of by-products (') OJ No C 97, 21 . 4 . 1980 , p . 33 . ( 2 ) OJ No C 182, 21 . 7 . 1980 , p . 34 . } OJ No L 166, 25 . 6 . 1976, p . 1 . (4 ) OJ No L 16, 22 . 1 . 1980, p. 1 . 17. 7. 80 Official Journal of the European Communities No L 184/5 purchasing opportunities on the world market arrived at, in respect of each of the types of rice referred to in paragraph 1 , on the basis of the quotations or prices on that market, adjusted according to any differences in quality as compared with the standard quality and, where appropriate, according to the conversion rate, manufacturing costs and the value of by-products.' and by increasing the amounts thus obtained by an amount for the protection of the industry. They shall be calculated for Rotterdam for the same quality as is the threshold price for husked rice. 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall fix the amount for protection referred to in paragraph 3 . 5. The threshold price for husked rice and the threshold prices for long-grain and round-grain wholly milled rice shall be fixed in accordance with the procedure laid down in Article 27.' 6 . Article 1 6 (2) is replaced by the following text : '2. The cif prices shall be calculated for goods in bulk, on the basis of the most favourable Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 July 1980 . For the Council The President J. SANTER